Citation Nr: 1112157	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in November 2005.  A transcript of the hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

Unfortunately, the case must be remanded once again for further development.

The Board's remand in June 2007 specifically requested the originating agency to afford the Veteran an examination by an ophthalmologist, because an ophthalmologist is a physician qualified by training to provide a medical opinion regarding the etiology of the Veteran's eye disorders.  The Veteran was examined by a VA optometrist in August 2007, and the same optometrist issued an addendum opinion in September 2009.  However, a Doctor of Optometry (DO) is not a physician, so examination by an optometrist did not substantially comply with the requirements of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance).

The Board remanded the case in December 2009 for examination by an ophthalmologist, citing Stegall.  The Veteran was afforded a VA examination in March 2010, but once again the examination was performed by an optometrist rather than an ophthalmologist.  Thus, the Originating Agency has still not substantially complied with the requirements of the Board's remands in June 2007 and December 2009. 

Accordingly, this case is REMANDED once again to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran must be afforded an examination by an ophthalmologist to determine the nature and etiology of any acquired disorders of his eyes present during the period of these claims.  Examination by an ophthalmologist, rather than an optometrist, is specifically required. 

The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the claims folder review, the Veteran's subjective history of his symptoms and examination of the Veteran, the examiner should provide an opinion with respect to each currently present eye disorder as to whether the disorder is attributable to disease or injury.  With respect to each disorder attributable to disease or injury, the examiner should provide an opinion as to whether there is a 50 percent or better probability the disorder is etiologically related to the Veteran's period of active duty.

The rationale for all opinions expressed must also be provided.

2.  To help avoid future remand, the RO or the AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  Stegall, 11 Vet. App. 268.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  

4.  Then, the RO or the AMC should readjudicate the claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Further, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

